020-11-150-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00150-CV
 
 



Recycled Materials, Inc. and Matbon, Inc.


 


APPELLANTS




 
V.
 




Alma J. Taylor and Bill Josserand as Trustee for
  Alma J. Taylor Trust


 


APPELLEES 



 
 
------------
 
FROM THE 271st
District Court OF Wise COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
         
On June 2, 2011 and October 12, 2011, we notified appellants that the trial
court clerk responsible for preparing the record in this appeal informed the
court that payment arrangements had not been made to pay for the clerk’s record
as required by Texas Rule of Appellate Procedure 35.3(a)(2).  See Tex.
R. App. P. 35.3(a)(2).  We stated that we would dismiss the appeal for
want of prosecution unless appellants, within fifteen days, made arrangements
to pay for the clerk’s record and provided this court with proof of payment.
         
Because appellants have not made payment arrangements for the clerk’s record,
it is the opinion of the court that the appeal should be dismissed for want of
prosecution.  Accordingly, we dismiss the appeal.  See Tex. R.
App. P. 37.3(b), 42.3(b).
Appellants
shall pay all costs of the appeal, for which let execution issue.
 
PER CURIAM
 
PANEL: 
DAUPHINOT, GARDNER, and WALKER, JJ.
 
DELIVERED: 
December 8, 2011







[1]See
Tex. R. App. P. 47.4.